Sherwood, C. J. —
1. administration: party. The suit on the bond of an executor or administrator can only be maintained in the name of the State to the use of the party aggrieved, the bond being given to the State as obligee, and the State being the trustee of an express trust. State v. Moore, 19 Mo. 369; 1 Wag. Stat., p. 118, § 9.
2. conclusiveness of final settlement. The final settlement of the estate of Stephen A. Woodworth, made by Ellen Woodworth, as administratrix with the will annexed, had the force and effect of a judgment and precludes any action on the bond of the former executor of Stephen R. Woodworth, nutil such final settlement be impeached and set aside in an appropriate proceeding. State v. Roland, 23 Mo. 95; Murray v. Roberts, 48 Mo. 307; Oldham v. Trimble, 15 Mo. 225; Picot v. Bates, 47 Mo. 390; Barton v. Barton, 35 Mo. 158. There is but oue exception to the rule of the conclusiveness which attends a final settlement, and that is when an action is brought, either on the administration bond, or otherwise, for waste or mismanagement where the estate proves insolvent, 1 Wag. Stat., p. 118, § 6; in which case the settlement is only to be held conclusive, so far as the administrator “ has applied the assets pursuant to the apportionment made by the court for the payment of debts.” Ib., § 7. Judgment reversed and cause remanded.
All concur.